MEMORANDUM *
We dismiss this appeal for lack of jurisdiction. The discovery order — granting in part the application of 02 Micro International pursuant to 28 U.S.C. § 1782 — was not final and thus not appealable under 28 U.S.C. § 1291. The magistrate judge and district court left open for later determination a key issue: confidentiality, under the yet to be negotiated and entered stipulated protective order or, absent a stipulated order, a court-mandated confidentiality order.
In light of this dismissal, we do not reach the other jurisdictional question, namely whether In re Letters Rogatory from the City of Haugesund, Norway, 497 F.2d 378, 379 (9th Cir.1974) is still controlling law, or whether Haugesund conflicts with or has been eroded by subsequent cases. See, e.g., Four Pillars Enterprises Co., Ltd. v. Avery Dennison Corp., 308 F.3d 1075, 1078 (9th Cir.2002); United States v. Sealed 1, 235 F.3d 1200, 1203 (9th Cir.2000); In re Letters Rogatory from the Tokyo Disk Prosecutor’s Office, Tokyo, Japan, 16 F.3d 1016, 1018 n. 1 (9th Cir.1994); In re Letters Rogatory from the Tokyo Dist., Tokyo, Japan, 539 F.2d 1216 (9th Cir.1976).
In the interim between the district court’s decision and this appeal, the Supreme Court decided a case that addresses 28 U.S.C. § 1782. See Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 124 S.Ct. 2466, 159 L.Ed.2d 355 (2004). The district court may consider what effect, if any, Intel has on the order to grant, in part, 02 Micro’s request for document production.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.